In a separation action, the plaintiff wife appeals from an order of the Supreme Court, Westchester County, dated October 20, 1958, denying her motion: (a) to modify the judgment of separation therein, dated May 21, 1957, by increasing the amount awarded for the support of herself and the infant child of the parties, and by restricting the defendant husband’s visitation privileges; (b) to punish him for contempt; and (e) for other relief. Order affirmed, without costs. No opinion. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.